                                                                    1   PETER S. CHRISTIANSEN, ESQ.
                                                                        Nevada Bar No. 5254
                                                                    2   pete@christiansenlaw.com
                                                                        KENDELEE L. WORKS, ESQ.
                                                                    3   Nevada Bar No. 9611
                                                                    4   kworks@christiansenlaw.com
                                                                        CHRISTIANSEN LAW OFFICES
                                                                    5   810 S. Casino Center Blvd., Suite 104
                                                                        Las Vegas, Nevada 89101
                                                                    6   Tel: (702) 240-7979
                                                                    7   Fax: (866) 412-6992
                                                                        Attorneys for Defendant Dustin Lewis
                                                                    8
                                                                                                  UNITED STATES DISTRICT COURT
                                                                    9
                                                                                                             DISTRICT OF NEVADA
                                                                   10
CHRISTIANSEN LAW OFFICES




                                                                          UNITED STATES OF AMERICA,
                                                                   11                                                      Case No. 2:17-cr-00391-APG-VCF
                           810 S. Casino Center Blvd., Suite 104

                             702-240-7979 • Fax 866-412-6992




                                                                                                Plaintiff,
                                                                   12                                                                    ORDER
                                 Las Vegas, Nevada 89101




                                                                   13     vs.
                                                                                                                            STIPULATION TO MODIFY ORDER
                                                                   14     DUSTIN M. LEWIS,                                 SETTING CONDITIONS OF RELEASE
                                                                                                                            TO ALLOW CONTACT [ECF NO. 15]
                                                                   15                           Defendant.

                                                                   16
                                                                   17           IT IS HEREBY STIPULATED AND AGREED, by and between the United States of

                                                                   18   America, by and through John Patrick Burns, Assistant United States Attorney and Defendant,
                                                                   19   Dustin M. Lewis, by and through his attorneys, Peter S. Christiansen and Kendelee L. Works,
                                                                   20   that the Order Setting Conditions of Release [ECF No. 15] be modified as follows:
                                                                   21           1.    Paragraphs 31 and 74, which preclude Defendant Lewis from having any contact

                                                                   22                 with various individuals shall be modified to allow Defendant Lewis to have

                                                                   23                 contact with Roger Hovendick and Cedric Tillman with the caveat that Mr.
                                                                   24                 Lewis is precluded from discussing any of his pending cases and any of Lance
                                                                   25                 Bradford’s pending cases with the Mr. Hovendick and Mr. Tillman.
                                                                   26           2.    The Parties further agree that because Mr. Lewis has already entered a guilty

                                                                   27                 plea in the instant case, the restrictions at issue may be modified as stated herein
                                                                   28                 while still meeting the ends of justice.
                                                                    1       3.     All other provisions of the Order Setting Conditions of Release shall remain
                                                                    2              unchanged.
                                                                    3       DATED: February 19, 2020.
                                                                    4
                                                                        CHRISTIANSEN LAW OFFICES                       UNITED STATES ATTORNEY
                                                                    5
                                                                    6   By /s/ Peter S. Christiansen                   By     /s/ Patrick Burns
                                                                          PETER S. CHRISTIANSEN                             PATRICK BURNS
                                                                    7
                                                                          KENDELEE L. WORKS                                 Assistant United States Attorney
                                                                    8     Counsel for Dustin M. Lewis

                                                                    9
                                                                   10
CHRISTIANSEN LAW OFFICES




                                                                   11
                           810 S. Casino Center Blvd., Suite 104

                             702-240-7979 • Fax 866-412-6992




                                                                   12
                                 Las Vegas, Nevada 89101




                                                                   13
                                                                   14
                                                                   15
                                                                   16
                                                                   17
                                                                   18
                                                                   19
                                                                   20
                                                                   21
                                                                   22
                                                                   23
                                                                   24
                                                                   25
                                                                   26
                                                                   27
                                                                   28


                                                                                                                   2
                                                                    1
                                                                                                       UNITED STATES DISTRICT COURT
                                                                    2
                                                                                                               DISTRICT OF NEVADA
                                                                    3
                                                                    4     UNITED STATES OF AMERICA,
                                                                                                                             Case No. 2:17-cr-00391-APG-VCF
                                                                    5                             Plaintiff,

                                                                    6     vs.
                                                                                                                                 ORDER RE STIPULATION TO
                                                                    7     DUSTIN M. LEWIS,                                        MODIFY ORDER SETTING
                                                                                                                                CONDITIONS OF RELEASE TO
                                                                    8                             Defendant.                    ALLOW CONTACT [ECF NO. 15]
                                                                    9
                                                                   10
CHRISTIANSEN LAW OFFICES




                                                                                Pursuant to the Stipulation of the Parties and good cause appearing,
                                                                   11
                           810 S. Casino Center Blvd., Suite 104




                                                                                IT IS ORDERED that the Order Setting Conditions of Release [ECF No. 15] be
                             702-240-7979 • Fax 866-412-6992




                                                                   12
                                 Las Vegas, Nevada 89101




                                                                        modified as follows:
                                                                   13
                                                                           1.   Paragraphs 31 and 74, which preclude Defendant Lewis from having any contact with
                                                                   14
                                                                                various individuals shall be modified to allow Defendant Lewis to have contact with
                                                                   15
                                                                                Roger Hovendick and Cedric Tillman with the caveat that Mr. Lewis is precluded from
                                                                   16
                                                                                discussing any of his pending cases and any of Lance Bradford’s pending cases with the
                                                                   17
                                                                                Mr. Hovendick and Mr. Tillman.
                                                                   18
                                                                           2. The Parties further agree that because Mr. Lewis has already entered a guilty plea in the
                                                                   19
                                                                                instant case, the restrictions at issue may be modified as stated herein while still meeting
                                                                   20
                                                                                the ends of justice.
                                                                   21
                                                                           3. All other provisions of the Order Setting Conditions of Release shall remain unchanged.
                                                                   22
                                                                                DATEDFebruary
                                                                                Dated: AND DONE
                                                                                              20, this
                                                                                                  2020._____ day of _________, 2020.
                                                                   23
                                                                   24
                                                                   25                                                 ________________________________
                                                                   26                                                 UNITED STATES DISTRICT JUDGE

                                                                   27
                                                                   28


                                                                                                                         3
